Title: To George Washington from William Crawford, 10 January 1774
From: Crawford, William
To: Washington, George

 

Dr Sir
Spring gardin [Pa.] Janauary 10th 1774

Sence I wrote you Docter Connally calld on me on his way from Williamsburgh and tells me that it is now without Dout that the new Goverment is fallen through and Lord Dunmore to take charge of this Quarter what falls out Pensilvania.
and he farther told me that you had aplyd for my Land as an Officer and Cold not obtain it without a Sertificat or my being Present which puts me to a Loss in Som Meashure how to take it aspeatealy as you have not wrot me on that head[.] Lord Dunmore promised me most faithfully that when I sent him the Draft of the Land on the Litle Kanhaway that he would Patent it for me, and in my Letter to you I mentioned it to you but have not heard any thing from you Relating to it.
I understand by the Docter that the hole is to be Laid out in Countys, if so I hop I may have a Chance for a County to Survay, as Lord Dunmore promisd me to Sarve me that way if it should be in his power Should the Collony of Virga take place on the West of Pensilvania. I should think you might get a patent for your Land on Millers Run and that would put an end to any farther Disputs.
I should be Glad to hear the opinion of the Governer about Colo. Croghans Grant if posable and if he is allowd the Grant on what footing it will be, Docter Connally says that Lord Dunmore told him Colo. Croghans Grant was good which is much Disputed hear as there has bin so many Attemps maid by Colo. Croghan to Deceive the people.
I should be very Glad to hear in what Light his grant stands amongest the Gentlemen of Virginia[.] as to the boun⟨ds⟩ of his Grant it stands as I have Showd you in my Letter both what he has a write by his Endien Deed for and what he has taken Over and above his Deed.
Docter Conaly also informs me that you and Colo. Baset intends up in the Spring very soon in order to proceed Down the River if so Let me now as soon as Convenant and what number of hands you take as I may Provid for you acordingly[.] If I can make the Conoe with out any fall in the Ice I beleve I can mak one that will take you and Colo. Baset and all your stook of Provisions and you shall have one for you People and there

Provisions and then you will not be in cumbred, Your vesel shall be Light and Run well as I have got the best Method of Building them and has Laterly maid som of the best Conoes on the River there is a Large Company Going Down in the Sprng[.] I am Sir your very Humb. Sarvant

W. Crawford

